DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office Action is in response to Applicant's arguments filed on June 29, 2022. Claim(s) 1-6, 9, 14, and 20-26 are pending and examined herein.

Response to Arguments
	In view of Applicant’s amendments, the 102 (a)(1) rejection of claims 1-3, 5-9, 20 and 21 as being anticipated by Berlin (US 2004/0253311) and the 103 rejection of claims 4 and 12-14 as being unpatentable over Berlin (US 2004/0253311) as applied to claims 1-3, 5-9, 20 and 21 in the 102 (a)(1) above are hereby withdrawn.
 	Any rejection from the previous Office action not set forth on record below is hereby withdrawn.
	The new rejections are made in the Final Office action below as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 	Claims 1-6, 9, 14, and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasan (US 2005/0266032).
  	         For the purposes of searching for and applying prior art under 35 U.S.C. 102 and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, “consisting essentially of” will be construed as equivalent to “comprising.” See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. MPEP 2111.03.
 	Srinivasan teaches a bi-layered tablet which comprises a first layer and a second layer, the first layer comprising a first drug which is selected from decongestants, antitussives, expectorants, analgesics and antihistamines, and the second layer comprising a second drug which is selected from decongestants, antitussives, expectorants, analgesics and antihistamines and is different from the first drug (claim 70) for ameliorating symptoms associated with a cold or allergies [0005].
 	Srinivasan teaches the antihistamine comprises at least one of astemizole, azatadine, azelastine, bromodiphenhydramine, brompheniramine, carbinoxamine, cetirizine, chlorcyclizine, clemastine, chlorothen, chlorpheniramine, cyclizine, cyproheptadine, desloratadine, dexbrompheniramine, dexbrompheniramine, dimethindene, diphenhydramine, diphenylpyraline, doxylamine, fexofenadine, hydroxyzine, isothipendyl, loratadine, methapyrilene, montelukast, phenindamine, pheniramine, phenyltoloxamine, promethazine, prophenpyridamine, pyrilamine, terfenadine, thenyldiamine, thonzylamine, trimeprazine, tripelennamine, triprolidine, and pharmaceutically acceptable salts thereof ([0010]; [0019]; [0034]; claim 12).
  	Srinivasan teaches the analgesic comprises at least one of aspirin, acetaminophen, ibuprofen, ketoprofen, naproxen, sodium naproxen, meloxicam, hydrocodone, oxycodone, morphine, meperidine, and fentanyl ([0011]; [0019]; claims 16; 108).
 	Srinivasan teaches fexofenadine hydrochloride in amounts of 0.1-720 mg (page 9, Table 1, under antihistamines). 
 	Srinivasan teaches doses of the analgesic, acetaminophen in amounts at least about 10 mg, e.g., at least about 50 mg, or at least about 100 mg, but not more than about 1000 mg [0058]
 	Srinivasan teaches oral dosage forms as a tablet, in particular, a bi-layered tablet including pills or chewable tablet [0043]. 
	Srinivasan teaches the dosage form may be associated with instructions to administer the dosage form three or fewer times per day, e.g., once or twice per day [0031].
 	Srinivasan does not specifically teach the patient population as one “at risk of acquiring respiratory tract infection”.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed the formulations of ameliorating symptoms associated with a cold as taught by Srinivasan and also administered to a patient population at risk of acquiring said ailment. Thus an individual that is in the high risk population for exposure to the common cold would find it obvious to take said medicament.
 	Srinivasan does not specifically teach the amounts of naproxen sodium present in the composition.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have employed doses of the analgesic aspirin in amounts up to 1000mg as taught by Srinivasan and employed one of the other NSAIDS analgesics taught, such a naproxen sodium, in comparable amounts. Generally, mere optimization of ranges will not support the, patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "When the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382 "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." MPEP 2114.04.
 	Thus, based on the foregoing reasons, the instant claims are deemed unpatentable over the cited reference. 


Conclusion
Claims 1-6, 9, 14, and 20-26 are not allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not
mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sahar Javanmard whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627